DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “receiving device” of claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews US 2,765,578 (hereafter Andrews).

Regarding claim 1, Andrews teaches a fogging apparatus (3) for atomizing a medium (col 1 lines 15-19) comprising:
an atomizer chamber (18) defined by an atomizer chamber wall (30) extending substantially from a supply side (side of nozzle 34) to a distal outlet side (side of baffle 67),
at least one supply (supply connected to line 41) located at the supply side of the atomizer chamber for dispensing the medium to be atomized (col 6 lines 33-41), 
an air supply duct (duct comprising walls 44/38 and spaces 10/12) extending from an air flow source (atmospheric air around burner 39) to an air supply opening (opening through which air exits the secondary chamber, labeled below) on the supply side of the atomizer chamber, the air flow source being adapted to, in operation, generate an air flow (col 8 lines 5-18), 
wherein the air supply duct comprises a secondary chamber (12), which secondary chamber extends substantially from the supply side (side of nozzle 34) of the atomizer chamber in a direction of the outlet side (side of baffle 67) of the atomizer chamber, the air supply opening being located upstream of a 
an air heating unit (39) in the air supply duct, wherein the air flow is fed through the air heating unit into the air supply duct (as shown in Figs 3 and 5, where the heater is located in the duct and supplies air further into the duct) and wherein at least a portion of the air supply duct is configured to be in a heat exchange contact with the atomizer chamber wall (where chambers 12 and 18 share wall 30).
[AltContent: textbox (Air supply opening)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 3, Andrews teaches all the limitations of claim 1. Andrews further teaches wherein the secondary chamber at least partially encloses the atomizer chamber (as shown in Fig 3 where the secondary chamber surrounds the atomizer chamber).

Regarding claim 4, Andrews teaches all the limitations of claim 1. Andrews further teaches wherein an inner wall (30) of the secondary chamber is formed by the atomizer chamber wall (30) of the atomizer chamber (as shown in Fig 3).

Regarding claim 5, Andrews teaches all the limitations of claim 1. Andrews further teaches wherein the atomizer chamber and the secondary chamber are formed substantially cylindrical and are positioned substantially concentrically with respect to each other (col 5 line 75 – col 6 line 32).

Regarding claim 6, Andrews teaches all the limitations of claim 1. Andrews further teaches wherein the supply side comprises a receiving device (device comprising screws 35) for releasably incorporating the at least one supply for dosing of the medium to be atomized

Regarding claim 7, Andrews teaches all the limitations of claim 1. Andrews further teaches wherein the at least one supply comprises a nozzle (nozzle 34).

Regarding claim 8, Andrews teaches all the limitations of claim 1. Andrews further teaches wherein the outlet side comprises at least one aperture (aperture at baffle 67) which is connected to a substantially cylindrically extending fog outlet (where wall 30 is substantially cylindrical).

Regarding claim 9, Andrews teaches all the limitations of claim 8. Andrews further teaches wherein the fog outlet is tapered at least once (col 5 line 75 – col 6 line 11).

Regarding claim 10, Andrews teaches all the limitations of claim 1. Andrews further teaches wherein the at least one supply is connected via a supply channel (41) to a supply unit (62), and further comprising a pump device (pump 62, alternatively pump of col 3 lines 3-20) whereby a quantity of medium to be atomized can be supplied to the atomizer chamber (col 8 lines 24-47).

Regarding claim 11, Andrews teaches all the limitations of claim 1. Andrews further teaches wherein the supply unit comprises a pesticide (col 1 lines 33-36).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 1 above, and further in view of Sardo et al. US 2013/0181064 (hereafter Sardo).

Regarding claim 12, Andrews teaches all the limitations of claim 1. 
Andrews does not teach an electronic control unit which generates a control signal based on at least a temperature signal, to control at least one of an air flow velocity, an air flow temperature and a supply velocity of the medium to be atomized.
Sardo teaches a thermal fogger (Fig 1) comprising a heater (22) and an electronic control unit (25) which generates a control signal based on at least a temperature signal, to control a supply velocity of the medium to be atomized in order to control the medium temperature (¶63-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andrews (Figs 3 and 5) by incorporating the electronic control unit and control of Sardo in order to control the medium temperature (¶63-64).


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the closest prior art is Andrews US 2,765,578, Sardo et al. US 2013/0181064, and Forsythe US 5,935,660. Andrews teaches a thermal fogger comprising an atomizer chamber, an air supply duct, and an air heating unit. Andrews does not teach the electronic control unit. Sardo teaches an electronic control unit which controls the supply velocity medium based on the temperature. Forsythe teaches a thermal fogger with a heater which is switched to substantially maximum power during initialization and the air flow is turned on once the maximum temperature is reached. Forsythe does not teach where the air flow source is switched on before the maximum temperature is reached. The modification would not have been obvious because the air flow would cool the heater and the heater would take more time to reach maximum temperature. No prior art, alone or in combination, teaches all the limitations of claim 1.


Response to Arguments
The following is a response to Applicant’s arguments filed 27 Aug. 2021:

Applicant argues the “releasing device for releasably incorporating” has corresponding structure in the specification. 
Examiner disagrees. One of ordinary skill in the art would not that the device constitutes screw thread 50 based upon a review of the disclosure. Examiner suggests amending the specification to include the structure such that one of ordinary skill in the art would know (for instance by including the term “receiving device” in the written specification) or by amending the claim term to “receiving means” to invoke the structure of page 5 lines 17-19.

Applicant argues that the claim 1 amendment overcome the prior art. 
Examiner disagrees. As detailed above, the Andrews reference teaches an air supply source (atmospheric air around burner 39) and an air supply opening (opening through which air exits the secondary chamber) where the air supply opening is located upstream of the medium supply 34.

Applicant argues that: “that none of the cited prior art discloses a fogging device in which:  a) the air supply duct extends from an air stream source to an air supply opening on the supply side of the atomizer,  b) the air is supplied through this air 
Examiner disagrees. Andrews teaches: a) the air supply duct (duct comprising walls 44/38 and spaces 10/12) extends from an air stream source (atmospheric air around burner 39) to an air supply opening (opening supplying air from chamber 12 to chamber 18) on the supply side (side of 34) of the atomizer,  b) the air is supplied through this air supply opening to the atomizer chamber (where air goes from the opening and then into the atomizing chamber), and  c) the air supply opening is located upstream of the medium supply opening in the flow direction, such that the supplied air flow carries along the atomized medium (where the air goes through the opening at the inlet side 34 and then carries the medium to the outlet side 67).

Applicant argues that GB 2318294 does not teach the claimed invention.
The argument is not germane to the rejection. Because the invention is taught in Andrews, which reference is relied upon in the current rejection, Examiner cannot make a determination if the GB reference teaches the claimed invention.

Applicant argues that Andrews teaches “the air supply to be fed at a certain distance downstream of the nozzle to the atomized medium”.
The argument is moot because the argued limitation is not claimed. Further, the argument is lacking evidence (i.e. citations of the teaching in the prior art).
The Andrews reference teaches where the air supply opening (opening at end 34 of chamber 12) is located upstream of a medium supply opening (opening of nozzle 34) in the flow direction. The air stream is mixed with the medium downstream of the air supply opening in the direction of air flow.

Applicant argues that US 4,226,179 does not teach the claimed invention.
The argument is not germane to the rejection. Because the invention is taught in Andrews, which reference is relied upon in the current rejection, Examiner cannot make a determination if the ‘179 reference teaches the claimed invention.

Applicant argues that the prior does not teach claim because it depend upon claim 1.
Examiner disagrees. Claim 1 is not patentable as detailed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776